

117 HR 650 IH: Senior abuse Training and Offense Prevention Act 
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 650IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Emmer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to award grants to eligible entities for first responders who handle elder justice-related matters, and for other purposes.1.Short titleThis Act may be cited as the Senior abuse Training and Offense Prevention Act  or the STOP Act.2.Supporting law enforcement in elder justice matters(a)In generalThe Attorney General, after consultation with the Secretary of Health and Human Services, the Postmaster General, and the Chief Postal Inspector for the United States Postal Inspection Service, shall award grants to eligible entities, on a competitive basis, to provide training, technical assistance, multidisciplinary coordination, policy development, and other types of support to police, sheriffs, detectives, public safety officers, corrections personnel, and other first responders who handle elder justice-related matters, to fund specially designated elder justice positions or units designed to support first responders in elder justice matters.(b)DefinitionsIn this section:(1)ElderThe term elder means an individual age 60 or older.(2)Elder justiceThe term elder justice means—(A)efforts to—(i)prevent, detect, threat, intervene in, and prosecute elder abuse, neglect, and exploitation; and(ii)protect elders with diminished capacity while maximizing their autonomy; and(B)the recognition of an elder’s rights, including the right to be free of abuse, neglect, and exploitation.(3)Eligible entityThe term eligible entity means a State or local government agency, Indian tribe or tribal organization, or any other public or nonprofit private entity that is engaged in and has expertise in issues relating to elder justice or a field necessary to promote elder justice efforts.3.Evaluation; applications(a)EvaluationIn carrying out the grant program under this Act, the Attorney General shall— (1)require each recipient of a grant to use a portion of the funds made available through the grant to conduct a validated evaluation of the effectiveness of the activities carried out through the grant by such recipient; or (2)as the Attorney General considers appropriate, use a portion of the funds available under this Act for a grant program under this Act to provide assistance to an eligible entity to conduct a validated evaluation of the effectiveness of the activities carried out through such grant program by each of the grant recipients. (b)Applications(1)SubmissionTo be eligible to receive a grant under this Act, an entity shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, which shall include— (A)a proposal for the evaluation required in accordance with subsection (a)(1); and (B)the amount of assistance under subsection (a)(2) the entity is requesting, if any. (2)Review and assistance(A)In generalAn employee of the Department of Justice, after consultation with an employee of the Department of Health and Human Services with expertise in evaluation methodology, shall review each application described in subsection (b) and determine whether the methodology described in the proposal under paragraph (1)(A) is adequate to gather meaningful information. (B)DenialIf the reviewing employee determines the methodology described in such proposal is inadequate, the reviewing employee shall recommend that the Attorney General deny the application for the grant, or make recommendations for how the application should be modified. (C)Notice to applicantIf the Attorney General denies the application on the basis of such proposal, the Attorney General shall inform the applicant of the reasons the application was denied, and offer assistance to the applicant in modifying the proposal. 